— Appeal by defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered July 2,1981, convicting him of burglary in the first degree, assault in the second degree, sodomy in the first degree, rape in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. There was sufficient evidence to establish defendant’s guilt beyond a reasonable doubt. The trial court’s ruling with respect to the inadmissibility of an alleged expert’s testimony was clearly within its discretion (Felt v Olson, 74 AD2d 722, affd 51 NY2d 977). Defendant’s other allegations of error are either unpreserved or without merit. Mollen, P. J., Titone, Bracken and Brown, JJ., concur.